    Case: 2:20-cv-01512-SDM-CMV Doc #: 9 Filed: 06/02/20 Page: 1 of 7 PAGEID #: 238




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    RAY SCOTT HEID, et al.,

                        Plaintiffs,

          v.                                              Civil Action 2:20-cv-1512
                                                          Judge Sarah D. Morrison
                                                          Magistrate Judge Chelsey M. Vascura
    DISTRICT JUDGE
    ALGENON L. MARBLEY, et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

         Plaintiff, Ray Scott Heid,1 an Ohio inmate who is proceeding without the assistance of

counsel, brings this action against District Judge Algenon L. Marbley; Magistrate Judge

Elizabeth Preston Deavers; Circuit Judges Karen Nelson Moore, Ronald Lee Gilman, and

Bernice Bouie Donald; Assistant Ohio Attorney General Mindy Ann Worly; and Ohio

Department of Rehabilitation and Correction Religious Services Administrator Michael Davis.

This matter is before the Court for the initial screen of Plaintiffs’ Complaint under 28 U.S.C.

§ 1915A to identify cognizable claims and to recommend dismissal of Plaintiff’s Complaint, or

any portion of it, which is frivolous, malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915A(a)–(b); see also McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997). Having



1
 Although the Complaint also lists James E. Damron as a Plaintiff, Heid subsequently filed a
motion to strike Damron’s name from the Complaint because it was inadvertently copied from a
complaint in another case. (ECF No. 6.)
Case: 2:20-cv-01512-SDM-CMV Doc #: 9 Filed: 06/02/20 Page: 2 of 7 PAGEID #: 239




performed the initial screen, for the reasons that follow, the undersigned RECOMMENDS that

the Court DISMISS this action pursuant to § 1915A(b)(1).

                                               I.

       Congress enacted 28 U.S.C. § 1915A as part of the Prison Litigation Reform Act in order

to “discourage prisoners from filing [frivolous] claims that are unlikely to succeed.” Crawford-

El v. Britton, 523 U.S. 574, 596 (1998). Congress directed the Courts to “review, before

docketing, if feasible or in any event, as soon as practicable after docketing, a complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer or employee

of a governmental entity.” 28 U.S.C. § 1915A(a). In particular, subsection (b) provides:

       On review, the court shall identify cognizable claims or dismiss the complaint, or
       any portion of the complaint, if the complaint—

           (1) is frivolous, malicious, or fails to state a claim upon which relief may be
               granted; or—

           (2) seeks monetary relief from a defendant who is immune from such relief. 28
               U.S.C. § 1915A(b).

Thus, § 1915A requires sua sponte dismissal of an action upon the Court’s determination that the

action is frivolous or malicious, or upon determination that the action fails to state a claim upon

which relief may be granted. See Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying

Federal Rule of Civil Procedure 12(b)(6) standards to review under 28 U.S.C. §§ 1915A).

       To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, a plaintiff must satisfy the basic federal pleading requirements

set forth in Federal Rule of Civil Procedure 8(a). Under Rule 8(a)(2), a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). Although this pleading standard does not require “‘detailed factual allegations,’

. . . [a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a


                                                    2
Case: 2:20-cv-01512-SDM-CMV Doc #: 9 Filed: 06/02/20 Page: 3 of 7 PAGEID #: 240




cause of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, a complaint will not “suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly,

550 U.S. at 557). Instead, to survive a motion to dismiss for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure, “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). Facial plausibility is established “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. In considering whether this facial plausibility standard is met, a Court must

construe the complaint in the light most favorable to the non-moving party, accept all factual

allegations as true, and make reasonable inferences in favor of the non-moving party. Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008) (citations omitted). The Court is not required, however, to accept as true mere legal

conclusions unsupported by factual allegations. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). In addition, the Court holds pro se complaints “to less stringent standards than

formal pleadings drafted by lawyers.” Garrett v. Belmont Cty. Sheriff’s Dep’t, No. 08-3978,

2010 WL 1252923, at *2 (6th Cir. Apr. 1, 2010) (quoting Haines v. Kerner, 404 U.S. 519, 520

(1972)).

                                                II.

        Plaintiff’s claims in this action center on actions taken by judicial officers and defendants

in previous actions filed by Plaintiff. In Southern District of Ohio Case No. 2:15-cv-2757 (the

“2757 Case”), Plaintiff was among a group of Ohio state inmates belonging to the Christian

Separatist Church (“CSC”), which is “a militantly Christian, White Nationalist organization

composed only of white Christian men and women” who hold the view that “true white
                                                      3
Case: 2:20-cv-01512-SDM-CMV Doc #: 9 Filed: 06/02/20 Page: 4 of 7 PAGEID #: 241




Nationalism and Christianity are one in the same philosophy.” (Opinion & Order 1–2, Case No.

2:15-cv-2757, ECF No. 110.) Plaintiffs in the 2757 case brought claims against the Ohio

Department of Rehabilitation and Corrections (“ODRC”) and several of its officials, including

Defendant Davis, arising out of ODRC’s denial of their request for religious accommodations for

separate congregate worship services. (Id.) Defendant Worly represented ODRC and its

officials in the 2757 case. The 2757 Case was assigned to Defendant Judges Marbley and

Deavers at the District Court level, and Judge Marbley ultimately granted summary judgment in

favor of ODRC and its officials. (Case No. 2:15-cv-2757, ECF No. 110.) Plaintiff appealed the

summary judgment order to the United States Court of Appeals for the Sixth Circuit, where it

was assigned to a panel of Defendant Judges Moore, Gilman, and Donald. The Sixth Circuit

affirmed the District Court’s summary judgment in favor of ODRC and its officials. (Case No.

2:15-cv-2757, ECF No. 121.)

       Plaintiff filed a subsequent action in this Court, Case No. 2:17-cv-337 (the “337 Case”),

making similar allegations related to denials of various religious accommodations. That case

was also assigned to Defendant Judges Marbley and Deavers. Judge Deavers recommended

dismissal of the complaint in the 337 case for failure to state a claim pursuant to 28 U.S.C.

§§ 1915A and 1915(e)(2), and Judge Marbley adopted that recommendation. (Case No. 2:17-

337, ECF Nos. 11, 16.) Plaintiff appealed the dismissal to the Sixth Circuit, but his appeal was

dismissed for failure to prosecute. (Case No. 2:17-337, ECF No. 24.)

       In this case, Plaintiff alleges that Defendants, through their actions in presiding over or

defending against Plaintiff’s claims in the 2757 and 337 Cases, conspired to deprive him of his

rights under the First and Seventh Amendments and intentionally discriminated against him on

the basis of ethnicity and religion in violation of the Fourteenth Amendment’s Equal Protection



                                                 4
Case: 2:20-cv-01512-SDM-CMV Doc #: 9 Filed: 06/02/20 Page: 5 of 7 PAGEID #: 242




Clause. Plaintiff seeks injunctive and declaratory relief as well as compensatory, nominal, and

punitive damages.

                                               III.

       No matter how liberally the Court construes Plaintiff’s Complaint, his claims against

Defendant Judges Marbley, Deavers, Moore, Gilman, and Donald are barred by the doctrine of

judicial immunity. “It is well-established that judges enjoy judicial immunity from suits arising

out of the performance of their judicial functions.” Brookings v. Clunk, 389 F.3d 614, 617 (6th

Cir. 2004) (citing Pierson v. Ray, 386 U.S. 547, 553-54 (1967)). Judicial immunity is overcome

only if the actions taken are not within the judge’s judicial capacity or if the actions, “though

judicial in nature, [are] taken in the complete absence of all jurisdiction.” Mireles v. Waco, 502

U.S. 9, 11 (1991) (citations omitted). A review of Plaintiff’s Complaint reveals that those

exceptions do not apply here. Thus, because the Defendant Judges are entitled to absolute

judicial immunity, it is recommended that Plaintiff’s claims against Judges Marbley, Deavers,

Moore, Gilman, and Donald be dismissed.

       As to Plaintiff’s remaining claims against Worly and Davis, Plaintiff seeks to assert

claims for (1) discrimination on the basis of ethnicity and religion in violation of the Fourteenth

Amendment’s Equal Protection Clause, and (2) conspiracy to deprive him of his First

Amendment right of access to courts and his Seventh Amendment right to a jury trial.

       Plaintiff’s allegations do not sufficiently allege an equal protection violation. “The Equal

Protection Clause safeguards against the disparate treatment of similarly situated individuals as a

result of government action that ‘either burdens a fundamental right, targets a suspect class, or

has no rational basis.’” Paterek v. Vill. of Armada, Mich., 801 F.3d 630, 649 (6th Cir. 2015)

(quoting Ctr. for Bio–Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011)).

Plaintiff has failed to identify any specific similarly situated person or group who was treated
                                                  5
Case: 2:20-cv-01512-SDM-CMV Doc #: 9 Filed: 06/02/20 Page: 6 of 7 PAGEID #: 243




differently than him. His conclusory assertion of unconstitutional conduct therefore fails to state

a claim. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       Nor has Plaintiff sufficiently pleaded a claim for conspiracy. “A civil conspiracy is an

agreement between two or more persons to injure another by unlawful action.” Spadafore v.

Gardner, 330 F.3d 849, 854 (6th Cir. 2003); see also Hooks v. Hooks, 771 F.2d 935 (6th Cir.

1985). A plaintiff is required to demonstrate “a single plan, that the alleged coconspirator shared

in the general conspiratorial objective, and that an overt act was committed in furtherance of the

conspiracy that caused injury to the complainant.” Hooks, 771 F.2d at 943-44. In addition,

“[c]laims of conspiracy must be pled with some specificity: vague and conclusory allegations

that are unsupported by material facts are not sufficient to state a § 1983 claim.” Farhat v.

Jopke, 370 F.3d 580, 599 (6th Cir. 2004); see also Fieger v. Cox, 524 F.3d 770, 776 (6th Cir.

2008) (“[P]leading requirements governing civil conspiracies are relatively strict.” (citation

omitted)). Here, Plaintiff makes only conclusory allegations that the defendants conspired to

deprive him of his rights and does not plausibly plead any specific facts to support those

allegations. He has therefore failed to state a claim for conspiracy. Farhat, 370 F.3d 580, 599.

                                               IV.

       For the reason’s set forth above, it is RECOMMENDED that the Court DISMISS

Plaintiff’s claims pursuant to § 1915A(b)(1). It is further RECOMMENDED that Plaintiff’s

Motion for Leave of Court to Request Record Before Court (ECF No. 3), Motion for Leave to

Proceed in Forma Pauperis (ECF No. 5), and Motion to Strike James E. Damron’s Name from

the Complaint (ECF No. 6) be DENIED AS MOOT.

                                PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

                                                   6
Case: 2:20-cv-01512-SDM-CMV Doc #: 9 Filed: 06/02/20 Page: 7 of 7 PAGEID #: 244




proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 7
